976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hugh Gregory TURBEVILLE, Plaintiff-Appellant,v.Terrence W. BOYLE;  Alexander B. Denson;  Richard H. Moore;R. Daniel Boyce;  Officer Stone;  Officer Robeson;  J. RichLeonard, Clerk;  Deputy Clerk;  Jimmie L. Burgess;  J. R.Poplin, Defendants-Appellees.
No. 92-6861.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1992Decided:  September 29, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-315)
Hugh Gregory Turbeville, Appellant Pro Se.
E.D.N.C.
Dismissed.
Before PHILLIPS, MURNAGHAN, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Hugh Gregory Turbeville appeals the district court's order dismissing several Defendants in his civil action and staying the action as to the remaining Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED